DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/04/2021 has been entered.

Status of Claims
Claim(s) 1-7, 29-31 and 39-40 is/are currently amended. Claim(s) 8-28 and 32-38 has/have been canceled. Claim(s) 1-7, 29-31 and 39-40 is/are pending.

Objections/Rejections Withdrawn
Objections to the claims and rejections of claims under 35 U.S.C. 112(b) not reproduced below has/have been withdrawn in view of Applicant's amendments to the claims. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5 and claims dependent thereon, the limitation "the target analyte passes through the layer of second transport material predominantly in a first direction that is parallel with the planar top surface of the working conductor" is indefinite. This limitation appears to contradict the limitations of claim 1, on which claim 5 depends, which recites that the second transport material is "impermeable to the target analyte." It is unclear how the layer of second transport material is both impermeable to the target analyte and allows the analyte to pass therethrough. 
For the purpose of this Office action, because the limitation immediately preceding the above-noted limitation recites "wherein the layer of first transport material is configured…," the indefinite limitation will be further discussed with the understanding it was intended to recite the direction of analyte passing through the layer of first transport material, e.g., within the scope of, "wherein the layer of first transport material is configured such that: the target analyte passes through the layer of first transport material predominantly in a first direction that is parallel with the planar top surface of the working conductor…."
Additionally, the limitation "the target analyte enters the layer of first transport material predominantly through the one or more exposed lateral surfaces of the layer of first transport material" is indefinite. The limitation indicates the target analyte entering the layer of first transport material is "predominantly" through the exposed lateral surface(s), indicating the target analyte 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 29-31 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0099954 A1 (previously cited, Achmann) in view of US 2004/0111017 A1 (previously cited, Say) and US 2013/0056144 A1 (Kotzan). 
Regarding claims 1-7, Achmann teaches/suggests a multilayer working electrode (e.g., Figs. 1, 9, etc.) comprising: 
a working conductor having a planar top surface (working electrode 114 including at least one conductive pad, the top of which is substantially planar, as illustrated Figs. 1, 9, etc.)
an enzyme layer disposed on a sensing surface/the planar top surface of the working conductor (¶ [0015] conductive sensor material provided on conductive pad including a detector substance; e.g., Figs. 1, 9, etc., detector substance 122; ¶ [0005] where the detector substance can be at least one enzyme);
a layer of first transport material disposed over the enzyme layer (Figs. 1, 9, etc., membrane 138), the layer of first transport material being permeable to a target analyte (¶ [0130] where the membrane allows for diffusion of the at least one analyte of interest from the body fluid 124 to the detector substance 122); 
an insulator layer (insulating material 130), wherein the insulator layer has a window formed therein (window or opening 134); the sensing surface of the working conductor is exposed within the window (e.g., Figs. 1, 9, etc.); and the enzyme layer fills the window of the insulator layer (e.g., Figs. 1, 9, etc.; ¶ [0129] where H1 and H2 may be equal), wherein the layer of first transport material covers the window (e.g., Figs. 1, 9, etc., membrane 138 covering opening 134), and wherein the enzyme layer is disposed between the sensing surface and the layer of first transport material (e.g., Figs. 1, 9, etc., where conductive material 120/detector substance 122 is disposed between membrane 138 and conductive pad 118). 
e.g., Figs. 1, 9, etc., left, right, front and back surfaces defined by the thickness of the membrane 138 above the top surface 133 of insulating material 130), Achmann does not expressly describe these surfaces. Achmann further does not disclose the electrode further comprises a layer of second transport material covering applied over a top surface of the layer of the first transport material and sealing the top surface of the layer of the first transport material, the second transport material being permeable to a reactant and impermeable to the target analyte. The examiner notes the limitation of "sealing the top surface of the layer of the first transport material" has been interpreted as the layer of second transport material being provided in a continuous layer (e.g., with no holes, apertures, openings, etc.) over the top surface of the layer of the first transport material. 
Say teaches/suggests a working electrode comprising a target analyte-permeable first transport material having one or more exposed lateral surfaces (¶ [0034]; ¶ [0036] wherein the analyte-permeable membrane may be exposed at an edge(s) of the sensor body), wherein the layer of first transport material is configured such that the target analyte enters the layer of first transport material predominantly through the one or more exposed lateral surfaces of the layer of first transport material and passes through the layer of second transport material predominantly in a first direction that is parallel with a planar top surface of a working conductor (¶ [0034], ¶ [0036] where analyte diffuses in a direction parallel to the planar electrode 104 via the sensor edge(s)); and a layer of second transport material applied over a top surface of the layer of layer of the first transport material and sealing the top surface of the layer of the first transport material (top layer 116), the second transport material being permeable to a reactant and impermeable to the target analyte (¶ [0037] wherein the top layer 116 allows passage of reactants therethrough and is e.g., Fig. 1, wherein the top layer 116 has an exposed top surface and lateral surface(s) defined by the thickness of the layer; ¶ [0046], ¶ [0071] where oxygen may enter through top layer and through the sensor edge; e.g., Fig. 1, where the top surface of the top layer has an increased surface area relative to the side edges, permitting more reactant to enter through said top surface than the side edges; see, e.g., Say, ¶ [0006] discussing relationship between solution-contacting surface area and transport through a layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the working electrode of Achmann with the layer of first transport material having one or more exposed lateral surfaces and a layer of second transport material covering applied over a top surface of the layer of the first transport material and sealing the top surface of the layer of the first transport material, wherein the second transport material is permeable to a reactant and impermeable to the target analyte as taught/suggested by Say in order to limit the mass transport of analyte and/or enhance reactant flux (Say, ¶ [0003]; ¶ [0046]; ¶¶ [0062]-[0071]; etc.).
Achmann as modified does not expressly teach the enzyme layer is disposed on a portion (sensing surface) of the planar top surface, or the insulator layer is applied to the planar top surface of the working conductor.
e.g., Fig. 1, window or opening 128; ¶ [0072] where the region of the opening forms an electrode 136). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the working electrode of Achmann with the insulator layer being applied to the planar top surface and the insulator layer having a window formed therein to expose a sensing surface portion of the planar top surface of the working conductor as taught/suggested by Kotzan in order to facilitate making electrical contact with the sensing surface (Kotzan, ¶ [0021]) and/or as a simple substitution of one known means/method for exposing a sensing surface of a working conductor for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claims 29-31, Achmann teaches and/or suggests a multilayer working electrode structure (e.g., Figs. 1, 9, etc.) comprising: 
a working conductor (working electrode 114 including at least one conductive pad); a first insulation layer (insulating material 130) and a second insulation layer (substrate 112; ¶ [0054] where the substrate may be made of electrically insulating material), wherein the first insulation layer has an aperture that exposes a working conductor (118), the first insulation layer having an e.g., Figs. 1, 9, etc.); 
a first fill material applied to the sensing surface of the working conductor within the opening in the first insulation layer (¶ [0015] conductive sensor material provided on conductive pad including a detector substance; e.g., Figs. 1, 9, etc., detector substance 122), wherein the first fill material comprises a reactive chemistry configured to react with the target analyte (¶ [0005] where the detector substance can be at least one enzyme); 
 a first transport material being applied over the first fill material, the first transport material covering the opening in the first insulation layer (Figs. 1, 9, etc., membrane 138), the first transport material being configured to permit analyte flux of a target analyte to the working conductor (¶ [0130] where the membrane allows for diffusion of the at least one analyte of interest from the body fluid 124 to the detector substance 122); 
While Achmann appears to disclose the layer of first transport material comprises one or more exposed lateral surfaces (e.g., Figs. 1, 9, etc., left, right, front and back surfaces defined by the thickness of the membrane 138 above the top surface 133 of insulating material 130), Achmann does not expressly describe these surfaces, or expressly indicate analyte flux may occur through these surfaces. Achmann additionally does not disclose the electrode structure further comprises a second transport material being applied over and sealing a top surface of the first transport material, the second transport material being configured to permit reactant flux to the working conductor through a top surface of the second transport material, the second transport material further being impervious to the target analyte. 
Say teaches/suggests a working electrode comprising a first transport material configured to permit analyte flux of a target analyte through one or more exposed lateral surfaces of the first etc. where oxygen may enter through top layer and through the sensor edge), the second transport material further being impervious to the target analyte (¶ [0037] wherein the top layer 116 allows passage of reactants therethrough and is preferably impervious to the analyte), wherein the reactant flux provides a reactant to a chemical reaction between the reactive chemistry and the target analyte (¶ [0046]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode structure of Achmann with the first transport material being configured to permit analyte flux of a target analyte through one or more exposed lateral surfaces thereof and a second transport material applied over and sealing a top surface of the first transport material, the second transport material being configured to permit reactant flux to the working conductor through a top surface of the second transport material, the second transport material further being impervious to the target analyte as taught and/or suggested by Say in order to limit the mass transport of analyte and/or enhance reactant flux (Say, ¶ [0003]; ¶ [0046]; ¶¶ [0062]-[0071]; etc.).
Achmann as modified does not expressly teach the working conductor is disposed between the first insulation layer and the second insulation layer, wherein the opening in the first insulation layer exposes a sensing surface portion of the working conductor. 
e.g., Fig. 1, window or opening 128; ¶ [0072] where the region of the opening forms an electrode 136). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrode structure of Achmann with the working conductor being disposed between the first insulation layer and the second insulation layer, wherein the first insulation layer has an opening that exposes a sensing surface portion of the working conductor as taught/suggested by Kotzan in order to in order to facilitate making electrical contact with the sensing surface (Kotzan, ¶ [0021]) and/or as a simple substitution of one known means/method for exposing a sensing surface of a working conductor for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claims 39 and 40, Achmann as modified teaches/suggests the limitations of claims 1 and 29, as discussed above, but does not expressly disclose the sensing surface portion of the above-noted embodiments does not extend to an edge of the working conductor. However, Achmann discloses at least one embodiment wherein a sensing surface portion does not extend to the edge of the sensor assembly (e.g., Fig. 8). Since Kotzan discloses the working conductor may extend substantially over the entire width of the at least one insulating carrier substrate defining the edges of a sensor assembly (¶ [0022]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the working electrode and/or electrode structure of Achmann by providing the window only in the center of the insulating layer (e.g., Fig. 8 of Achmann), such that the sensing surface portion not extend to an edge of the working 

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Say is not relied on alone to disclose "layer of first transport material disposed over the enzyme layer…and having one or more exposed lateral surfaces." Rather, Achmann, or Achmann as modified by Say, teaches and/or suggests this arrangement. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

To the extent Applicant's remaining arguments are applicable to the rejections made of record above, said arguments have been fully considered but they are not persuasive.
Applicant submits, "Furthermore, the Office Action cites reference 130 in Say as disclosing the claimed 'first insulation layer' and reference 112 as disclosing the claimed 'second insulation layer.' Office Action at p. 7" (Remarks, pg. 8). This is inaccurate. Both the current rejection and the previous rejection of claim 29 relies/relied on Achmann as a primary reference. The reference numbers Applicant alleges Say does not teach were never indicated as disclosed by Say. Rather, page 7 of the previous Office Action (mailed 10/16/2020) clearly indicates references 130 and 112 correspond to those reference numbers in the Achmann publication. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791